Citation Nr: 0010307	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-06 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a claim for service connection for left knee 
arthritis is well grounded.  

2.  Entitlement to service connection for left knee 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of November 1997 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for arthritis of the left knee was denied.   

By means of a May 1999 decision, the Board remanded the case 
to the RO for further development.  Following development by 
the RO, the case is returned to the Board for further 
appellate review.

The issue of entitlement to service connection for left knee 
arthritis is the subject of the REMAND following the ORDER.


FINDINGS OF FACT

1.  Lay statements from the veteran and a fellow soldier 
indicate that the veteran sustained an injury to his left 
knee during active duty.

2.  The veteran has arthritis in his left knee.

3.  The veteran's private physician has linked his left knee 
arthritis to his inservice left knee disability.


CONCLUSION OF LAW

The veteran claim of entitlement to service connection for 
left ankle arthritis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has arthritis of the left knee, 
which he attributes to his active duty service.  With regard 
to this claim for service connection, the determinative 
issues presented are (1) whether the veteran had a left knee 
disability or injury during service; (2) whether he currently 
has a left knee disability; and if so, (3) whether his 
current left knee disability is etiologically related to his 
inservice left knee disability or injury.   The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran contends that he injured his left knee during in 
an automobile accident during active service.  Service 
medical records indicate that he injured his back in a truck 
accident in May 1943.  An October 1997 statement from [redacted]   
B[redacted]   indicates that he was the soldier that drove 
the command car involved in the May 1943 accident.  Mr. [redacted]   
indicated that the veteran's "knee hit the dashboard or some 
projection therefrom."  He indicated that the veteran's knee 
was stiff and painful the next morning an required 
"considerable attention."  Mr. [redacted]   was transferred three 
months after the accident at which time the veteran continued 
to have problems with his knee. 

An October 1997 statement was received from Dr. N. Earl 
Perret, Jr., the veteran's private physician, stating he had 
been treating the veteran for severe arthritis in his left 
knee for over 20 years.  Dr. Perret opined that the veteran's 
left knee disability "could well have been related to a 
traumatic episodes that occurred while [the veteran] was in 
the military."  In particular, the October 1997 statement 
references the incident in which the veteran struck his knee 
against a dashboard.  

For the purpose of determining whether the veteran's claim is 
well grounded, the Board notes that the truthfulness of 
evidence is presumed.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).  However, it should be noted that this presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993).  Accordingly, for the limited purpose of 
determining whether the veteran's claim is well grounded, his 
statements and Mr. [redacted]   statements regarding an inservice 
injury to the veteran's knee are presumed credible and 
truthful.  

Additionally, the Court of Appeals for Veterans Claims 
(Court), formerly the Court of Veterans Appeals, has held 
that although a physician's opinion may not be expressed in a 
certainty, a physician's use of the term "could" may render 
a veteran's claim plausible.  Molloy v. Brown, 9 Vet. 
App. 513 (1996).  Accordingly, for the limited purpose of 
determining whether the veteran's claim is well grounded, Dr. 
Perret's statement shows that the veteran currently has left 
knee arthritis that is related to service.

Therefore, as there is evidence of an inservice knee injury 
and a physician has linked the veteran's current left knee 
arthritis to the inservice knee injury, the Board finds, with 
respect to the veteran's claim for entitlement to service 
connection for left knee arthritis, that he has satisfied the 
threshold requirement of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  It is now 
incumbent upon VA to reconsider this claim on the merits; 
therefore, this claim is accordingly remanded for further 
development. (see REMAND, below).


ORDER

The claim of entitlement to service connection for left knee 
arthritis is well grounded.  To this extent only, the appeal 
is granted.



REMAND

Because the claim of entitlement to service connection for 
left knee arthritis is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  

In May 1999, the case was remanded for further development.  
The RO was asked to request treatment records from Dr. Perret 
at the Fitz-Gerald & Perret Clinic.  In June 1999 and 
November 1999, the RO sent letters to the veteran requesting 
that he sign a release so that the requested records could be 
obtained.  In November 1999, an executed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), was received from the 
veteran authorizing the Fitz-Gerald & Perret Clinic to 
release medical records to VA.  The veteran's claims folder 
does not indicate that the RO requested the medical records 
as authorized.  While the Board regrets the delay, the 
holding in Stegall should be complied with; therefore, the 
Board feels that an effort should be made to obtain the 
medical records as authorized in the veteran's November 1999 
VA Form 21-4142.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the records from 
the Fitz-Gerald & Perret Clinic as 
authorized in the November 1999 release. 

2.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full. 

3.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon his claim.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


